Adams, J.
*3401. appeal : exception to instructions. *339The court gave twelve instructions. It is not claimed that all are erroneous, yet no exception is reserved *340except to all the instructions in a mass. That this is not sufficient see McCaleb v. Smith, 24 Iowa, 591, and eases cited.
There is no assignment of errors. The appellant claims, in argument, that the verdict.is contrary to the evidence. The only question of doubt presented is as to whether the plaintiff was received by Molsberry into his house, and remained there under such circumstances that she was justified in believing that she was regarded as a member of his family, and not as a boarder. The, jury must have found that she was. While the correctness of the verdict may well be doubted, we should hardly feel at liberty to set it aside, even if error had been assigned on the point.
AFFIRMED.